DETAILED ACTION
	The Amendment filed on 05/21/2021 has been entered. Claim(s) 11, 17, and 20 has/have been amended and claim(s) 2 and 11 has/have been cancelled. Therefore, claims 1, 3-10, and 12-20 are now pending in the application.
Response to Amendment
Most all of the previous 35 USC 112 2nd paragraph rejections are withdrawn in light of applicant's amendments. With regards to the argument that the recitation, “…the motor vehicle installed position…", is definite since the language would be clear to a person of ordinary skill in the relevant art reviewing claim 20 as a whole, was not found persuasive since the limitation still lacks antecedent basis since such a position was not previously defined.
The previous 35 USC 112 1st paragraph rejections are withdrawn in light of applicant's amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 20, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 20, at line 18, the recitation “the motor vehicle installed position” renders the claim indefinite because it lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, 12-18, and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US Patent No. 6,036,256) in view of Hilliard (US Patent No. 5,992,917).
As per claim 1, Hilliard ‘256 teaches a two-piece door assembly for a motor vehicle (figure 30) for inserting into an opening in the motor vehicle defined by a peripheral frame area, the two-piece door assembly (figures 29-31), comprising: a first door portion (300) wherein at least the first door portion is removable from the motor vehicle to create a partially open-air experience (figure 30); a second door portion (60) connectable to the first door portion (at 306) and including an outer peripheral edge (right side edge of 60) developing a contact with a portion of the peripheral frame area of the motor vehicle (figure 30); an attachment system (306, 312) including a plurality of attachment portions for connecting the first and second door portions together when desired (figures 29-31).  
Hilliard ‘256 fails to disclose fails to disclose at least one rotatable blow-out tab attached to the two-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab 
Hilliard ‘917 discloses a top system for a motor vehicle (abstract) including at least one rotatable blow-out tab (610) attached to the two-piece door assembly (in the combination, the tab 610 of Hilliard ‘917 would be attached to the two-piece door assembly of Hilliard ‘256) and having a first tab portion (longer portion of 602; figure 12B) and a second tab portion (shorter portion of 602; figure 12B), the first tab portion attached to the outer peripheral edge (as illustrated, the first tab portion is attached to the outer peripheral edge at 36; figure 13) and extending beyond the outer peripheral edge (figure 13) and connected to the second tab portion (figure 12B), the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area (as illustrated, the second tab portion presses against 32 which is part of the motor vehicle; figure 13; and in the combination, would press against the peripheral frame area at 32 on the door frame in figure 30 of Hilliard ‘256) such that the at least one blow-out tab rotates (via pin 614) to engage motor vehicle structure of the peripheral frame area of the motor vehicle (figure 13) to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds (in the combination, it is obvious that adding the rotatable blow-out tab of Hilliard ‘917 to the removable door and vehicle frame of Hilliard ‘256 
Therefore, from the teaching of Hilliard ‘917, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard ‘256 to include at least one rotatable blow-out tab attached to the two-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area such that the at least one blow-out tab rotates to engage motor vehicle structure of the peripheral frame area of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds, as taught by Hilliard ‘917, in order to further secure the edge of the window frame to the door, to prevent unintentional disengagement.
As per claim 3, Hilliard ‘256 teaches the vehicle is an off-road vehicle or utility task vehicle (figure 1).  
As per claim 4, Hilliard ‘256 teaches the plurality of attachment portions are pin pocket designs (figures 29-31).  
As per claim 5, Hilliard ‘256 teaches the plurality of attachment portions each include an attachment member (312) operably connected to one of the first or second door portions (figure 29) and each include a fastener member (306) operably connected to the other of the first or second door portion (figures 29-31).  

As per claim 7, Hilliard ‘256 teaches the attachment member is a pin pocket, and, the pin is received and held within the pin pocket (figures 29-31).  
As per claim 10, Hilliard ‘256 teaches at least one mounting bracket (310) operable to connect to one of the first or second door portions and to the plurality of attachment portions for connecting the plurality of attachment portions to one of the first or second door portions (figures 29-30).  
As per claim 12, Hilliard ‘256 as modified in view of Hilliard ‘917 discloses each of the at least one blow-out tabs is secured to one of either of the first or second door portions (in the combination, it is understood that the at least one blow-out tab of Hilliard ‘917 would be secured to the first door portion of Hilliard ‘256).  
Although Hilliard ‘256 as modified does not specifically disclose that the product is formed by using welding, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Hilliard as modified teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.
As per claim 13, Hilliard ‘256 teaches the vehicle is a 4-door or 2-door sport utility vehicle (figure 1).  
As per claim 14, Hilliard ‘256 teaches the first and/or second door portions include a wire frame (figure 31).  

Although Hilliard ‘256 as modified does not specifically disclose that the product is formed by using welding, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Hilliard as modified teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.
As per claim 16, Hilliard ‘256 teaches a door frame (202) including an upper frame with at least one bracket (208, 240), wherein said bracket is operably connected to a vehicle frame (figures 27-29).  
As per claim 17, Hilliard ‘256 teaches a multi-piece door assembly for a motor vehicle (figure 30) for inserting into an opening in the motor vehicle defined by a peripheral frame area, the multi-piece door assembly (figures 29-31), comprising a first door half (300) having a plurality of fastener members (306), wherein at least an upper door portion (arbitrary portion of 300) is removable from the motor vehicle to create a partially open-air experience (figure 30); a second door half (60) having a plurality of cooperating attachment members (312) selectively coupled to the plurality of fastener 
Hilliard ‘256 fails to disclose at least one rotatable blow-out tab attached to the multi-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area such that the at least one blow-out tab when rotated engages motor vehicle structure of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds.  
Hilliard ‘917 discloses a top system for a motor vehicle (abstract) including at least one rotatable blow-out tab (610) attached to the multi-piece door assembly (in the combination, the tab 610 of Hilliard ‘917 would be attached to the two-piece door assembly of Hilliard ‘256) and having a first tab portion (longer portion of 602; figure 12B) and a second tab portion (shorter portion of 602; figure 12B), the first tab portion attached to the outer peripheral edge (as illustrated, the first tab portion is attached to the outer peripheral edge at 36; figure 13) and extending beyond the outer peripheral edge (figure 13) and connected to the second tab portion (figure 12B), the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area (as illustrated, the second tab portion presses against 32 which is part of the motor vehicle; figure 13; and in the combination, would press against the 
Therefore, from the teaching of Hilliard ‘917, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard ‘256 to include at least one rotatable blow-out tab attached to the multi-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area such that the at least one blow-out tab when rotated engages motor vehicle structure of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds, as taught by Hilliard ‘917, in order to further secure the edge of the window frame to the door, to prevent unintentional disengagement.
As per claim 18, Hilliard ‘256 teaches the plurality of attachment members are pin pockets that receive a respective pin (figure 29).  

Hilliard ‘256 fails to disclose at least one rotatable blow-out tab operably connected to said upper door portion and, having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and integral with the second tab portion, the second tab portion being shaped and adapted to press against motor vehicle structure of the peripheral frame area such that when rotated in the motor vehicle installed position the at least one blow-out tab is immediately adjacent a rollover protective structure of said motor vehicle, and prevents the multi-piece assembly from pulling outward from the motor vehicle caused by vacuum generated by airflow.
Hilliard ‘917 discloses a top system for a motor vehicle (abstract) including at least one rotatable blow-out tab (610) operably connected to said upper door portion (in 
Therefore, from the teaching of Hilliard ‘917, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard ‘256 to include at least one rotatable blow-out tab operably connected to said upper door portion and, having a first tab portion and a second tab portion, the first tab portion attached to the outer peripheral edge and extending beyond the outer peripheral edge and integral with the second tab portion, the second tab portion being shaped and adapted to press against motor .
Claim(s) 8 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US Patent No. 6,036,256) in view of Hilliard (US Patent No. 5,992,917) and further in view of Kato (US Pub 2017/0240030).
As per claims 8 and 9, Hilliard ‘256 as modified discloses the assembly as described above, but does not disclose the attachment member as a clamp that straddles a tube section. 
Kato teaches a clamp (3) operably connected to one of the first or second door portions and a tube section (2), wherein the clamp straddles the tube section to secure the tube section against the one of the first or second door portions (figures 1 and 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified door assembly as disclosed by Hilliard ‘256 to include a tube section with clamp that straddles the tube section to secure the tube section against the one of the first or second door portions as taught by Kato, in order for the tube section to provide impact protection for the vehicle and the clamp allows for attachment thereto. When modified, it would have been obvious to place the pin receiver on the clamp in order for the two door sections to be secured together as desired by Hilliard ‘256.
Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US Patent No. 6,036,256) in view of Hilliard (US Patent No. 5,992,917) and further in view of Jackson (US 2,567,153).
As per claim 19, Hilliard ‘256 teaches the assembly as described above, but fails to disclose a plurality of mounting brackets operably coupled to the plurality of attachment members.  Jackson teaches a window structure (title) including a plurality of mounting brackets (88, 90, 92) operably coupled to the plurality of attachment members, respectively, said plurality of mounting brackets operably connected to a second frame assembly of the first door half (Figs 2, 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly as disclosed by Hilliard ‘256 to include a plurality of mounting brackets as taught by Jackson, in order to better secure the attachment members together for a more robust assembly.
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Hilliard (US Patent No. 5,992,917) has been added to overcome the newly added limitations “at least one rotatable blow-out tab adapted to press against motor vehicle structure”. As such the argument that Latib is silent regarding any door combined with the argument that the rotatable tab cannot contact or press against the motor vehicle structure, is found persuasive. Therefore the Latib reference has been withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633